Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  129644                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 129644
                                                                     COA: 260553
                                                                     Kalamazoo CC: 97-001301-FC
  JOHN ANDREW DORN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         KELLY, J., dissents and states as follows:

        I would remand to allow defendant his appeal as of right. Defendant lost that right
  because of the late filing of his petition. He alleges prison officials caused the late filing
  by delaying the mailing of his petition. This is another case that cries out for the
  Supreme Court to take action to adopt a prison mailbox rule in Michigan.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 27, 2006                    _________________________________________
           d0124                                                                Clerk